DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered.
 
Claim Status
Claims 1, 3-4, and 6-20 are pending. 
Claims 2 and 5 are cancelled. 
Claims 11-20 are new.
Claim 1 is currently amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of isolation plates (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to due to two minor informalities: in line 5, “substate” changed to “substrate”. Line 18 should read “wherein the openings of each of the plurality of laminates are aligned” or a suitably clear alternative.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “and having an inner diameter greater than that of the substrate holder” is regarded as indefinite claim language. Particularly, it is unclear what dimension of the substrate holder is being referred to by “greater than that”, which seems to identify an inner diameter of the substrate holder. No clear structural feature of the substrate holder can be found that would have an inner diameter. In the interest of compact and expedited prosecution, the Examiner interprets an outer diameter of the substrate holder”.
Regarding claim 3-4 and 6-19, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 12, the claim is regarded as an improper dependent claim since it is not further limiting of claim 1, which already requires a substrate holder to be in an inner space of the tube assembly and to be movable within said tube assembly.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwag (US Patent 6,402,849) in view of Levy (US Patent 7,850,780).
Regarding claim 1, Kwag teaches a substrate processing apparatus (Col. 4, Lines 12-15 and Fig. 1, entirety) comprising:
a tube assembly (C4, L13-14 and Fig. 1, process tube #100) having an inner space in which a plurality of substrates are capable of being processed (Fig. 1/6, interior space with stacked wafers #210) and having a plurality of horizontal portions (see annotated Figs. 2/8 below), each of which comprises an injection part (C4, L20 and Fig. 1, process gas injection portion #150) and an exhaust hole (C4, L20-21 and Fig. 1, exhaust portion #180); 

    PNG
    media_image1.png
    820
    462
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    364
    583
    media_image2.png
    Greyscale

a substrate holder (C4, L14 and Fig. 1, boat #200) capable of supporting the plurality of substrates in a multistage manner in the inner space (see Fig. 1); 
a supply line connected to one injection part of the plurality of horizontal portions capable of supplying a process gas (C4, L57 and Fig. 1, gas control system pipe #400 feeding plurality of injectors #150); and 
an exhaust line connected to one of a plurality of exhaust holes capable of exhausting the process gas (C4, L62-65 and Fig. 1, vacuum pump pipe #500 pulling from plurality of exhausts #180), 
wherein each of the plurality of horizontal portions comprises: a plate (see annotated Fig. 2 below) having a surface area (as a three-dimensional object, the plate would have a surface area), a hollow part provided in a central portion of the plate (see annotated Fig. 8 above, hollow part provided centrally to accommodate the wafer holder) and having an inner diameter greater than that of the substrate holder (see annotated Fig. 8 above, inner diameter of the plate larger than an outer diameter of the substrate holder) so that the substrate holder is capable of moving within the tube assembly (C4, L52-54: moves vertically up/down within the tube), and 
at least one protrusion part (see annotated Fig. 2 below), which protrudes from at least one surface of a top surface and a bottom surface (see below), which face each other (top and bottom of the plate are parallel planes that face each other), on a circumference of the plate (as below, inner circumference) to contact other horizontal portions (see annotated Fig. 2 above, protrusion parts connect each vertically adjacent horizontal portion), 
wherein the injection part comprises a body (see annotated Fig. 2 below) having a spreading space into which the process gas is capable of being supplied (C5, L12 and Fig. 2, process gas connecting passages #140), and the body is capable of being separably insertable into at least one of the protrusion parts (as individual pieces, one would be capable of separably inserting one piece into another piece) and sits on the plate (see annotated Fig. 2 below).

    PNG
    media_image3.png
    413
    532
    media_image3.png
    Greyscale


Kwag does not teach wherein the tube assembly is assembled by laminating a plurality of laminates (as above, Kwag teaches a unitary tube assembly with a plurality of horizontal portions, not individual “laminates”).
However, Levy teaches wherein a gas delivery head is assembled by laminating a plurality of laminates (Levy – and Fig. 9A/B, delivery assembly #150 with stacked aperture plates).
Kwag and Levy both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the tube 
Further, Levy teaches that it would be known to one of ordinary skill in the art to fabricate a gas delivery head using stacked aperture plates, direct machining of a single block/several metal blocks adhered together, molding, or stereolithography techniques (Levy – C26, L15-24).

To clarify the record, the claim limitations “in which a plurality of substrates are processed”, “configured to support the plurality of substrates in a multistage manner in the inner space”, “to supply a process gas”, “to exhaust the process gas”, “so that the substrate holder is movable within the tube assembly”, “into which the process gas is supplied”, and “is separably insertable into at least one of the protrusion parts” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Kwag apparatus would be capable of performing the intended uses as set forth above.
Examiner notes subsequent claims will have intended use limitations denoted by the “capable of” statements in the claim, and are treated accordingly, as above.

Regarding claim 3, Kwag teaches wherein the injection part is disposed on one side of the plate to inject a flow of process gas from the one side of the plate to an opposite side of the plate, and the at least one protrusion parts comprise: a pair of first protrusion members (similar to annotated Kwag Fig. 2 below, as would be seen in a top-down position as in annotated Fig. 6, there are portions of the solid wall for each horizontal portion/laminate that serve to connect a laminate above and below each laminate, which protrude from an upper and lowermost surface) spaced apart from each other on both sides of the plate in a direction crossing an injection direction of the process gas (see below in Fig. 6, dashed line); and a pair of second protrusion members (as in annotated Fig. 2 below for the injector side, and annotated Fig. 3 for the exhaust side) connected to the pair of first protrusion members (all identified protrusions are part of the solid wall structure of the tube #100, thus all connected) and spaced apart from each other in the injection direction of the process gas (see below in Fig. 6, dotted line).

    PNG
    media_image4.png
    531
    500
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    413
    532
    media_image3.png
    Greyscale

    PNG
    media_image5.png
    626
    547
    media_image5.png
    Greyscale


Regarding claim 4, Kwag teaches wherein the process gas is injected from one side of the body, which faces the exhaust hole (see annotated Kwag figures from claim 1, and Kwag Fig. 8: from #150 to #180).

Regarding claim 8, Kwag teaches wherein a supply hole is defined in each of the plate and the body (see annotated Kwag Fig. 2 below), and the supply holes of the plate and the body are aligned in a line (see below) to provide a path through which the process gas is capable of moving (see Fig. 1, supply holes are part of passages #140 of supply pipe #400).


    PNG
    media_image6.png
    413
    532
    media_image6.png
    Greyscale


Regarding claim 9, Kwag teaches wherein the injection part further comprises a main injection hole defined in one side of the body (Kwag – Fig. 6, central injector #150) and an auxiliary injection hole defined in one side of the body and spaced apart from the main injection hole (Kwag – Fig. 6, injectors #150 adjacent/spaced apart from the central injector #150).

Regarding claim 10, Kwag teaches wherein a plurality of isolation plates (Kwag – C7, L37 and Fig. 8, quartz plates #230), which are capable of dividing a processing space in which each of the substrates is processed (see Kwag Fig. 1 and 8, plates #230 define upper/lower processing region boundaries), are provided in the substrate holder (Kwag - C7, L37 and Fig. 1, 8), and the injection part injects the process gas between the isolation plates (see Kwag Fig. 1, 8).

Regarding claim 11, modified Kwag teaches wherein the inner space of the tube assembly has a diameter equal to the inner diameter of at least one hollow part (see annotated Kwag Figs. 6/8 below, the outer diameter of the hollow part is the same as the inner diameter of the inner space of the tube, since they’re identifying the same 

    PNG
    media_image7.png
    323
    520
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    516
    506
    media_image8.png
    Greyscale


Regarding claim 12, Kwag teaches wherein the substrate holder is capable of moving within the inner space of the tube assembly (Kwag - C4, L52-54: moves vertically up/down within the tube).

Regarding claim 13, Kwag teaches wherein the substrate holder is capable of moving within the inner space of the tube assembly (Kwag - C4, L52-54: moves vertically up/down within the tube), and wherein the substrate holder is movable in a direction orthogonal to the inner diameter of each hollow part of the plurality of laminates (Kwag – Fig. 1, holder is movable in a vertical direction, which is orthogonal to the horizontal processing spaces within the tube).

Regarding claim 14, Kwag teaches wherein the inner diameter of the hollow part is orthogonal to the direction the substrate holder is capable of moving within the tube assembly (Kwag – C4, L52-54: moves vertically up/down within the tube ; Fig. 1, holder is movable in a vertical direction, which is orthogonal to the horizontal processing spaces within the tube).

Regarding claim 15, modified Kwag teaches wherein the inner diameter of the hollow part of each of the plurality of laminates are aligned (see annotated Kwag Fig. 1 below, with several rings drawn to indicate the inner diameter of several laminates, as in the modified Kwag apparatus combined above, all centrally aligned to form a tubular inner space).

    PNG
    media_image9.png
    521
    505
    media_image9.png
    Greyscale


Regarding claim 16, modified Kwag teaches wherein the plurality of laminates are stacked vertically (see annotated Kwag Fig. 2 below, divided into a plurality of laminates as taught by/combined with Levy above), with the hollow part of each of the 

    PNG
    media_image10.png
    626
    353
    media_image10.png
    Greyscale

    PNG
    media_image9.png
    521
    505
    media_image9.png
    Greyscale


Regarding claim 17, modified Kwag teaches wherein the inner space of the tube assembly has a diameter equal to the inner diameter of the hollow part (see annotated Kwag Figs. 6/8 below, the diameter of the inner space of the tube assembly and the diameter of the hollow part are the same, since they’re identifying the same object) of each of the plurality of laminates (with the tube fabricated in the stacked plate structure, as taught by Levy and combined above).

    PNG
    media_image7.png
    323
    520
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    516
    506
    media_image8.png
    Greyscale


wherein the hollow part of each of the plurality of laminates are vertically aligned (see annotated Kwag Fig. 1 below, with several rings drawn to indicate the inner diameter of several laminates, as in the modified Kwag apparatus combined above, all centrally aligned to form a tubular inner space); 

    PNG
    media_image1.png
    820
    462
    media_image1.png
    Greyscale

    PNG
    media_image9.png
    521
    505
    media_image9.png
    Greyscale

capable of vertically moving within the tube assembly (Kwag – C4, L52-54: moves vertically up/down within the tube; Fig. 1, holder is movable in a vertical direction, which is orthogonal to the horizontal processing spaces within the tube); and wherein the substrate holder is vertically movable within the hollow part of each of the plurality of laminates (as above, the hollow part of the plurality of laminates forms the inner space of the tube assembly).

Regarding claim 18, modified Kwag teaches wherein the inner space of the tube assembly includes the hollow part of each of the plurality of laminates (as in annotated Kwag Figs. 6/1 below, the inner space of the tube assembly is formed by the hollow part of each of the plurality of laminates, with the laminates as taught by/modified with Levy above).

    PNG
    media_image8.png
    516
    506
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    521
    505
    media_image9.png
    Greyscale


Regarding claim 19, modified Kwag teaches wherein the hollow parts of each of the plurality of laminates vertically align (see annotated Kwag Figs. 6/1 below, hollow 

    PNG
    media_image8.png
    516
    506
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    521
    505
    media_image9.png
    Greyscale


Regarding claim 20, Kwag teaches a substrate processing apparatus (Col. 4, Lines 12-15 and Fig. 1, entirety) comprising: 
a tube assembly (C4, L13-14 and Fig. 1, process tube #100) comprising a plurality of horizontal portions (see annotated Figs. 2/8 below) which form an inner space in which a plurality of substrates are processed (see Fig. 8, hollow inner space to process wafer #210);

    PNG
    media_image11.png
    637
    359
    media_image11.png
    Greyscale

    PNG
    media_image2.png
    364
    583
    media_image2.png
    Greyscale

a substrate holder (C4, L14 and Fig. 1, boat #200) capable of supporting the plurality of substrates in the inner space (see Fig. 1), each substrate supported by a separate stage of the substrate holder (see Fig. 1/8, individual wafer mounts #240 on plates #230); 
a supply line capable of supplying a process gas (C4, L57 and Fig. 1, gas control system pipe #400 feeding plurality of injectors #150); and 
an exhaust line capable of exhausting the process gas (C4, L62-65 and Fig. 1, vacuum pump pipe #500 pulling from plurality of exhausts #180), 
wherein each of the plurality of horizontal portions comprises: a plate (see annotated Fig. 2 below) having a circular shape with an opening in a central portion of the plate (see annotated Fig. 6 below, darkened ring with an open center), the opening having a circular shape corresponding to the shape of the substrate holder (see annotated Fig. 6 below, center opening allowing for wafers #210),

    PNG
    media_image3.png
    413
    532
    media_image3.png
    Greyscale

    PNG
    media_image12.png
    516
    499
    media_image12.png
    Greyscale

at least one protrusion (see annotated Fig. 2 above), which protrudes from at least one of a top surface and a bottom surface (see below), which face each other (top and bottom of the plate are parallel planes that face each other), on a circumference of the plate (as below, inner circumference) to contact other horizontal portions (see annotated Fig. 2 above, protrusion parts connect each vertically adjacent horizontal portion), 
an injection part (C4, L20 and Fig. 1, process gas injection portion #150) connected to the supply line capable of supplying the process gas (Fig. 1, injectors #150 fed by pipe #400), and 
a plurality of exhaust holes (C5, L53 and Figs. 3/8, exhaust holes #180 provided for each processing region) connected to the exhaust line (Fig. 1, #180 evacuated by #500) capable of exhausting the process gas (Fig. 8), 
wherein the injection part comprises a body (see annotated Fig. 2 above) having a spreading space into which the process gas is capable of being supplied (C5, L12 and Fig. 2, process gas connecting passages #140), and the body is capable of being separably insertable into at least one protrusion part (as individual pieces, one would be capable of separably inserting one piece into another piece) and sits on the plate (see annotated Fig. 2 above); 
wherein the opening of each of the plurality of horizontal portions aligned to form an outer diameter of the inner space of the tube assembly (see annotated Fig. 6 above, inner space has an outer diameter (see also annotated Fig. 1 below).

    PNG
    media_image9.png
    521
    505
    media_image9.png
    Greyscale


Kwag does not teach wherein the tube assembly comprises a plurality of laminates (as above, Kwag teaches a unitary tube assembly with a plurality of horizontal portions, not individual “laminates”).
However, Levy teaches wherein a gas delivery head comprises a plurality of laminates (Levy – and Fig. 9A/B, delivery assembly #150 with stacked aperture plates).
Kwag and Levy both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the tube 
Further, Levy teaches that it would be known to one of ordinary skill in the art to fabricate a gas delivery head using stacked aperture plates, direct machining of a single block/several metal blocks adhered together, molding, or stereolithography techniques (Levy – C26, L15-24).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwag (US Patent 6,402,948) and Levy (US Patent 7,850,780), as applied to claims 1, 3-4, and 8-20 above, and further in view of Doche (US Patent 5,549,205).
The limitations of claims 1, 3-4, and 8-20 are set forth above.
Regarding claim 6, Kwag teaches wherein at least a portion of the body is opened (see annotated Kwag Fig. 2 reproduced below, injection part body has an open space that feeds injector #150).

    PNG
    media_image3.png
    413
    532
    media_image3.png
    Greyscale


However, Doche teaches wherein the injection part (Doche - C4, L2 and Fig. 3, aeraulic intake #21 and inner volume #24) further comprises a guide member (C4, L6 and Fig. 3, perforated plate with perforations) disposed on the body (see Fig. 3) capable of adjusting a flow of the process gas (C4, L8 – diffused).
Modified Kwag and Doche both teach semiconductor processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kwag apparatus by including the gas flow guiding member, as taught by Doche, in order to better diffuse the injected gas throughout the processing space (Doche – C4, L4-11) and create a more stable laminar flow (Doche - C4, L12-15).

Regarding claim 7, modified Kwag teaches wherein the injection part is disposed on one side of the plate to inject a flow of process gas from the one side of the plate to an opposite side of the plate (Kwag – Fig. 8, flows from #150 to #180, with the plate structure as identified above in claim 1); and wherein the guide member is provided in plurality (Doche - C4, L6 and Fig. 3, perforated plate with a plurality of perforations) to be spaced apart from each other in a direction crossing an injection direction of the process gas (Doche – Fig. 3: holes spaced along an x-direction and flow moving/crossing in a y-direction), as combined above.

Response to Arguments
Applicant has corrected the minor informalities of claim 1 raised in the previous Office Action. As such, the objection to claim 1 is withdrawn.

Applicant appears to have corrected issues relating to antecedent basis with regards to claim 1, as raised in the previous Office Action. However, Applicant’s amendments to claim 1 have introduced new indefinite claim language, and necessitated new rejections of claim 1 (and claims dependent thereon) as set forth herein.

Applicant’s arguments with respect to claim 1 (and the dependent claims thereon) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see the Kwag and Levy references, as applied above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yudovsky (US Pub. 2007/0084408) teaches a CVD apparatus with vertically arranged gas injectors/exhaust outlets (Figs. 19-25). Canizares (US Pub. 2015/0292088) teaches a gas injector structure with a plurality of vertically arranged plates (all Figs). Yoon (US Pub. 2015/0197851) teaches a CVD apparatus with similar injection/exhaust flow regions (Figs. 6-7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Benjamin Kendall/Primary Examiner, Art Unit 1718